Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 1 of 8




                 EXHIBIT G
  Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 2 of 8




                             CERTIFICATE OF ACCURACY



THE STATE OF TEXAS                       )
                                         )   ss:
COUNTY OF COLLIN                         )

Ping Chen, who is a Certified English-Chinese Translator by ATA (American Translators
Association), and her Certification number is 525512. She also serves as a Texas Court
Licensed English-Chinese Mandarin Interpreter, being duly sworn, deposes and says:

1. 3-page Chinese-language document headed “关于 Hewlett-Packard FINANCIAL
SERVICES (INDIA) PRIVATE LIMITED (简称 “HPFS INDIA”) 曾向 ICT
COMPANY (简称 “ICT”) 出售设备的说明” into the 3-page English-language document
headed “A STATEMENT RELATING THAT HEWLETT-PACKARD FINANCIAL
SERVICES (“INDIA”) PRIVATE LIMITED (HEREAFTER "HPFS INDIA" )
ONCE SOLD EQUIPMENT TO ICT COMPANY (HEREAFTER “ICT”)”.

All of which is attached hereto, and that to that best of my knowledge, ability, and belief this
translation is a true, accurate, and complete translation of the original Chinese document that
was provided to me.
        SIGNED on 19th (Day ), October (Month), 2020 (Year)




                                                   ____________________________________
                                                    Ping Chen, Affiant

State of Texas

County of Collin

This instrument was acknowledged before me, Jiao Gao by means of an interactive
two-way audio and video communication on (10/19/2020) by Ping Chen. This
notarial act was an online notarization.
                                      JIAO GAO

                                    ID# 128275757
                                    May 20, 2022
                                                   ____________________________________
                                                    Notary Seal Digital Certificate
          Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 3 of 8




                                                                                                         April 22, 2013
To: The Public Safety Department of Haidian District, Beijing
A STATEMENT RELATING THAT HEWLETT-PACKARD FINANCIAL SERVICES (“INDIA”)
PRIVATE LIMITED (HEREAFTER "HPFS INDIA" ) ONCE SOLD EQUIPMENT TO ICT COMPANY
(HEREAFTER “ICT”)
HPFS India hereby would like to make the following written statement.
HPFS India learned that the China public safety authorities imposed coercive measures on certain ICT personnel
because they allegedly sold counterfeit equipment.
In order to cooperate with the company’s department on the investigation, HPFS India hereby provides a statement
detailing the business deals conducted between HPFS India and ICT as follows.
Background Information of HPFS India
Both HPFS India and Hangzhou Huasan Telecommunication Technology Co. Ltd. (hereafter “H3C China”) are
wholly-owned subsidiaries directly or indirectly held by Hewlett-Packard Company.
HPFS India’s goals are to provide financing and asset management solutions for HP's Indian customers. HPFS India
achieves its goals via the following ways:
    •    Lease information technology equipment or provide funds to be used for information technology equipment
         to HP customers; and
    •    Provide additional "value-added services" for HP customers (such as data destruction, logistics,
         environment-friendly recycling, sales of second-hand equipment, etc.)
Business Deals Conducted Between HPFS India and ICT
Background Information of the HPFS India/ICT Business Deals
The Commonwealth Games were held in Delhi, India in 2010. While preparing for the Games, the Organizing
Committee hired Tata Consultancy Services Limited (hereafter “Tata Consultancy") to provide certain Games-
related services.
Thus, Tata Consultancy needed to purchase some information technology equipment to provide these services. Tata
Consultancy placed an order for the equipment that they needed with an Indian information technology equipment
distributor, Inspira Enterprise Private Limited (hereafter "Inspira").
As a result of its business considerations, Tata Consultancy decided to obtain the equipment by renting them from
HPFS India. Therefore, according to the arrangement set forth in a contract, HPFS India, as the lessor, purchased the
equipment directly from Inspira and Inspira billed the invoice to HPFS India. At the same time, HPFS India leased
the equipment to Tata Consultancy for them to use the equipment. According to the general practice followed by all
the IT rental businesses, a leasing company only acts as a "passive financial source" in the deals. A lessee is actually
in charge of placing orders, inspecting and installing equipment, etc. HPFS India did not participate in choosing any
equipment, nor did it inspect the equipment before or during the lease of the equipment.
HPFS India and Tate Consultancy totally conducted 4 rental deals (hereafter "Leasing Agreement") which are listed
below.




Confidential                                                                                              DEF0002899
         Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 4 of 8




    •    Leasing Plan #2751012690/IND/SVA/S/1/A/1 starting from July 28, 2010
    •    Leasing Plan #2751012690/IND/SVA/S/1/A/2 starting from August 17, 2010
    •    Leasing Plan #2751012690/IND/SVA/S/1/A/3 starting from September 14, 2010
    •    Leasing Plan #2751012690/IND/SVA/S/1/A/4 starting from October 12, 2010
The terms of the Leasing Agreement stipulated that at the end of the lease, Tata Consultancy might choose to extend
the lease or to return the equipment. Tata Consultancy chose to return the equipment.
HPFS India/ICT Business Deals
At the end of the lease of the equipment, ICT told HPFS India that it intended to purchase all or some of the rented
equipment. ICT and HPFS India finally reached the following agreement:
    •    ICT (or its designated agency) will purchase all or some of the rented equipment from HPFS India at a
         specified purchasing price;
    •    ICT will then resell these equipment on the secondary market of used information technology equipment;
         and
    •    When exceeding a specified amount, if ICT can gain income exceeding the specified amount from the
         resale of the equipment, ICT shall share part of the “above-the-specified-amount” income with HPFS India.
The aforesaid deal arrangement was explicitly set forth in the Referral and Revenue Share Agreement (hereafter
"Revenue Share Agreement") signed by HPFS India and ICT on December 6, 2011. A copy of the Revenue Share
Agreement is attached to this email as Appendix A. According to the Revenue Share Agreement, ICT has the right
to sell the equipment they purchased according to the agreement and in accordance with the terms/conditions
stipulated in the Agreement.
ICT exercised its right stipulated in the Revenue Share Agreement and instructed HPFS India to sell the first batch
of the equipment to its agency in India, Shinto Creative Elements Private Limited (hereafter "Shinto"). By executing
the Wholesale Sale Agreement (hereafter "Shinto Sale Agreement") signed on December 6, 2011, HPFS India sold
some of the equipment to Shinto. A copy of the Shinto Sale Agreement is attached as Appendix B. A detailed list of
the equipment involved in the Shinto Sale Agreement (hereafter "Sold Equipment") is attached as Appendix C.
Shinto Sale Agreement was signed by HPFS India on December 6, 2011. The date inserted in the HPFS India’s
signature area (i.e. December 6, 2012) was a Typographical error. The person who signed the agreement, Kevan
Bartley, has confirmed that the actual signing date was December 6, 2011. The stamp duty stamped on the Shinto
Sale Agreement was also dated in December 2011.
ICT CHINA
It is reported that ICT has arranged to send the sold equipment to China. The public safety authorities carried out
coercive measures on some ICT personnel because they allegedly sold counterfeit H3C equipment. The involved
equipment have now been seized. After the equipment were seized, H3C inspected the equipment and declared that
the equipment were counterfeit products according to the logos on the equipment.
February 1, 2013, ICT informed HPFS India of the aforementioned incident and claimed that the seized devices
were the sold equipment.




Confidential                                                                                            DEF0002900
          Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 5 of 8




HPFS India immediately launched an investigation on this matter, comparing the data of a partial list of the seized
devices which were obtained from the Public Safety Department of Haidian District, Beijing with the data of their
sold equipment. Based on the information that is currently available, HPFS India suspects that part of the seized
devices known from the Public Security Department so far could be the equipment sold by HPFS (via Shinto) to
ICT.
In addition, HPFS India also checked the photos of the sold equipment which were taken before they were sent into
China. These photos were provided by ICT's office in the United States and a company hired by HPFS India in India
to handle and refurbish rental equipment. In these photos, we can see the logos similar to the ones on part of the
seized devices had been affixed on the sold equipment already. A copy of the related photos is attached as Appendix
D.
Given the fact that ICT purchased the sold equipment from HPFS India, and considering that HPFS India and H3C
ultimately both are wholly-owned subsidiaries of HP, it would not be improper for ICT to take the sold equipment as
the original H3C equipment (please see the description of the sold equipment as “H3C” equipment in the Shinto
Sale Agreement in Appendix A).
Based on the existing evidence and HPFS India's further investigation, some of the sold equipment supplied by
Inspira were not originally from HP. In order to clarify the facts, HPFS India hopes to identify the relationship
between the seized devices and the sold equipment as soon as possible. For this purpose, HP China has submitted a
request to the Public Security Department of Haidian District, Beijing to inspect all the seized devices so as to verify
and determine the detailed features of the equipment involved.


In particular, please note that HPFS India was not notified of the allegations against the ICT personnel until after
February 1, 2013 and was not aware of the alleged counterfeit equipment in question.


Sincerely,
On behalf of Hewlett-Packard Financial Services (India) Private Limited




David Gill
Director - HPFS India


Note: HPFS India will send a copy of this letter to ICT soon per the request of ICT.




Confidential                                                                                               DEF0002901
Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 6 of 8
Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 7 of 8
Case 1:16-cv-10386-LTS Document 392-8 Filed 11/04/20 Page 8 of 8
